Citation Nr: 0506684	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  93-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother "Z.C."




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1964 to May 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which, in part, denied service connection for low back 
and cervical spine disabilities.  A May 1993 RO hearing was 
held.  Appellant subsequently appealed a November 1994 rating 
decision, which denied service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange.

In June 1995, the Board remanded the case to the RO for 
additional evidentiary development.  A January 1996 RO 
hearing was held.  In June 1997, the Board again remanded the 
case to the RO for additional evidentiary development.  A 
September 1997 RO hearing was held.  

In January 1999, the Board again remanded the case for the RO 
to schedule a Travel Board hearing.  A September 1999 RO 
hearing was held.  Appellant subsequently appealed a February 
2000 rating decision, which denied a total rating based on 
individual unemployability.  A November 2000 Travel Board 
hearing was held before the undersigned Board Member.  

In January 2001, the Board rendered a decision on unrelated 
issues and remanded the aforementioned service connection 
issues to the RO for additional evidentiary development, 
deferring the issue of a total rating based on individual 
unemployability.  

In May 2002, the RO informed appellant that VA had revoked 
appellant's attorney's authority to represent VA claimants 
and that he had the option of representing himself or 
obtaining other representation.  It appears that appellant is 
now representing himself in this appeal.

In June 2004, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the low back and cervical spine disabilities 
service connection issues in controversy, pursuant to 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2004).  
In July 2004, a VHA medical opinion was rendered, and the 
Board subsequently provided appellant a copy thereof.  In 
September 2004, appellant provided the Board a written waiver 
of initial originating agency jurisdiction concerning said 
medical opinion.

The Board will render a decision herein on the low back 
disability service connection appellate issue.  The remaining 
appellate issues are addressed in the REMAND portion of the 
decision below and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that a low back disability is 
related to appellant's military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt, a low back 
disability was incurred in appellant's service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for a low back disability, the evidentiary 
record is obviously adequate and no further notice or 
development is necessary since this is a complete grant of 
that appellate issue.  

It is asserted, in essence, that during service, appellant 
injured his back during basic training; and that in Vietnam, 
he sustained trauma to the lumbar spine as a result of 
jumping from helicopters onto rice paddies.  Appellant's 
service records indicate that he served in Vietnam; that his 
military occupational specialty included rifleman; and that 
his awards and decorations included a Combat Action Ribbon.  

Appellant's service medical records reveal that in early 
1968, he was conservatively treated for low back pain with 
muscle spasm.  X-rays of the lumbar spine were within normal 
limits.  Low back strain was diagnosed.  However, the 
remainder of his service medical records, including a 
February 1969 service separation examination and a March 1969 
military Medical Board examination, did not include any 
complaints, findings, or diagnoses pertaining to a low back 
disability or history of trauma thereto.  

The earliest post-service clinical evidence of any low back 
complaints was not until October 1977, more than eight years 
after service, when appellant complained of right flank/back 
pain of one-day duration.  Pain medication was prescribed.  
No specific clinical abnormalities or diagnoses were 
reported, however.  

Private clinical records from "W.L.R.", M.D., reveal that 
in January 1988, appellant sustained injuries to the low back 
in a motor vehicular accident when the automobile he was 
driving collided with another vehicle.  He had low back 
radiating pain and muscle spasms.  Musculoskeletal 
ligamentous injuries of the lumbar spine were assessed.  An 
MRI scan showed two bulging discs at L4-L5 and L5-S1.  

On December 1992 VA examination, appellant provided a history 
of a back injury during "boot camp" with "intermittent 
lower back pain without radiation ever since."  Neither 
appellant nor the examiner reported a history of any post-
service trauma, including the January 1988 motor vehicular 
accident with resultant low back injuries.  

On June 1996 VA examination, appellant provided a history of 
lumbar spine injuries as a result of jumping from helicopters 
in Vietnam.  The examiner opined that appellant's back 
complaints "are a result of injuries from jumping out of 
helicopters."  Neither appellant nor the examiner reported a 
history of any post-service trauma, including the January 
1988 motor vehicular accident with resultant low back 
injuries.  

Pursuant to the Board's remand, an October 1997 VA 
examination was conducted.  The examiner stated that after 
review of the claims folders, he was unable to directly 
connect appellant's low back disabilities to service without 
resorting to speculation.  Neither appellant nor the examiner 
reported a history of any post-service trauma, including the 
January 1988 motor vehicular accident with resultant low back 
injuries.  

In a March 2001 written statement, Dr. "W.L.R." reported 
that he had lost appellant's records, but was very familiar 
with appellant whom he had treated since 1986; and that 
appellant had always stated to him that his low back pain 
began after jumping off helicopters in service.  Dr. 
"W.L.R." opined that appellant had degenerative disc 
disorder and stenosis involving the lumbar spine and that 
"[w]ith a high degree of medical certainty, at least the 
initiating factor in this process was trauma."  No mention 
of any post-service trauma, including the January 1988 motor 
vehicular accident with resultant low back injuries, was 
reported.  

In view of the somewhat confusing clinical evidence then of 
record regarding, in part, the low back disability service 
connection issue in controversy, the Board requested a VHA 
medical opinion; and a VHA medical opinion was rendered in 
July 2004 in response to questions from the Board.

That July 2004 VHA medical opinion stated that low back pain 
was treated during service in early 1968; that an in-service 
radiographic study was negative for any low back 
abnormalities; and that although appellant sustained a low 
back injury in a January 1988 motor vehicular accident and a 
March 1988 MRI of the lumbosacral spine revealed moderate 
degenerative changes with disc bulges, the "degenerative 
changes would have antedated the 1/6/88 accident."  The 
physician opined that based on the available information, it 
was at least as likely as not that appellant's lumbosacral 
spine condition was due to "stresses incurred while in 
military service and aggravated by a subsequent motor vehicle 
accident and by wear-and-tear from activity over the years.  
It is not possible to quantitate (sic) these factors."

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The negative evidence includes the fact that although 
appellant had low back pain in service, the remainder of his 
service medical records, including a service separation 
examination, did not indicate that a chronic low back 
disability was manifested; and the earliest post-service 
clinical evidence even suggestive of a low back disability 
was not until several years after service.  However, the 
positive evidence includes appellant's service records 
documentation that he served in combat in Vietnam as an 
infantryman, which tends to lend support to his assertions 
and testimony that he sustained trauma to the lumbar spine as 
a result of jumping from helicopters onto rice paddies.  A 
substantial positive piece of evidence is the recent VA 
medical opinion that his low back disability was as likely as 
not the result of service, albeit aggravated to an 
unquantifiable degree by degenerative causes and a post-
service motor vehicular accident.

Resolving all reasonable doubt in appellant's favor, it is 
the Board's opinion that it is not unreasonable to conclude 
that the positive evidence is at least in relative equipoise 
with any negative evidence as to whether a low back 
disability is related to service versus a post-service motor 
vehicular accident or other post-service causes.  Therefore, 
service connection for a low back disability is granted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for a low back disability is granted.  To 
this extent, the appeal is allowed.


REMAND

With respect to the remaining appellate issues involving 
service connection for cervical spine and skin disabilities 
and a total rating based on individual unemployability, 
additional procedural and evidentiary development appears 
necessary for the following reasons.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  However, the evidentiary record does not include any 
documentation that the RO has satisfied the VCAA requirement 
that VA notify the veteran as to which evidence was to be 
provided by the veteran, and which evidence was to be 
provided by VA.  Thus, a remand of said appellate issues 
appears necessary for procedural due process concerns.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the skin disorder service connection 
appellate issue, the service medical records indicate that in 
August 1967, a sebaceous cyst was surgically removed from the 
lateral chest, requiring sutures that were removed the 
following month.  Post-service clinical evidence indicates 
that in the 1990's and thereafter, skin abnormalities 
included scarring of the neck, chest, back, upper 
extremities, and abdomen; eczema; tinea pedis; lipomas; and 
subcutaneous nodules.  Although a December 2002 VA 
dermatologic examination was conducted and an opinion was 
rendered regarding the etiology of diagnosed lipomas, no 
opinion was rendered as to the etiology of appellant's scars 
or any other skin condition that may be manifested.  
Accordingly, appellant should be afforded an adequate VA 
dermatologic examination with medical opinion rendered as to 
the etiology of any skin disabilities that may be manifested.  

In light of the Board's decision herein allowing service 
connection for a low back disability and other 
considerations, such as the lack of VA medical opinion as to 
the question of appellant's employability, appellant should 
be afforded appropriate examination(s) to determine his 
industrial capabilities and the impact the service-connected 
disabilities, either singularly or in combination, have upon 
employability (as distinguished from the impact on 
employability by disabilities for which service connection is 
not in effect).  

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the appellate issues 
involving service connection for cervical 
spine and skin disabilities and a total 
rating based on individual 
unemployability, including which evidence 
is to be provided by the appellant, and 
which by VA.  He should also be informed 
that he should submit all evidence that 
he has in his possession concerning these 
issues.  See 38 C.F.R. § 3.159; 
Quartuccio, supra.; and the VCAA.

2.  With respect to service connection 
for a skin disorder, the RO should 
arrange appropriate VA examination to 
determine the etiology of any skin 
disabilities presently manifested.  The 
examiner should review the entire claims 
folders, examine appellant, and express 
opinion, including degree of probability 
in terms of is it at least as likely as 
not (i.e., is there at least a 50 percent 
probability) as to the following:  (i) 
are any skin disabilities (including 
scarring and skin diseases) currently 
manifested and, if so, are they causally 
or etiologically related to appellant's 
military service, including any Agent 
Orange exposure?

Color photographs of the affected areas 
of the skin should be accomplished, if 
feasible.  The examination report should 
contain a sufficient history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in the report.

3.  With respect to the total rating 
based upon individual unemployability 
issue, the RO should arrange appropriate 
VA examination(s) to determine the effect 
appellant's service-connected 
disabilities, either singularly or in 
combination, have upon his employability.  
The entire claims folders should be 
reviewed by the examiner(s).  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected 
disabilities should be described in 
adequate detail.  The examiner(s) should 
explain in sufficient detail whether or 
not appellant's service-connected 
disabilities, either singularly or in 
combination, prevent him from obtaining 
and engaging in all types of 
substantially gainful employment (i.e., 
does service-connected disability 
preclude his ability to engage in 
exertional/non-exertional activities, or 
other activities, normally required for 
substantially gainful employment without 
considering non-service-connected 
disabilities, age, or state of the 
economy)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

4.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to service connection for a 
cervical spine disability, service 
connection for a skin disorder (claimed 
as secondary to Agent Orange exposure), 
and a total rating based on individual 
unemployability, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


